Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 1 of 33 Page ID
                                 #:1035
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 2 of 33 Page ID
                                 #:1036
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 3 of 33 Page ID
                                 #:1037
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 4 of 33 Page ID
                                 #:1038
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 5 of 33 Page ID
                                 #:1039
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 6 of 33 Page ID
                                 #:1040




                          Exhibit 1
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 7 of 33 Page ID
                                  #:1041


                              ADMINISTRATIVE SERVICES AGREEMENT

This Agreement is entered into this first day of August, 2018 ("Effective Date") by and between
NATIONS RELIABLE LENDING, LLC (the "Plan Sponsor") and S&S HEALTHCARE
STRATEGIES, LTD. ("S&S").

In consideration of the promises and the mutual covenants contained in this Agreement, it is hereby
agreed as follows:

                                                SECTION 1
                                                THE PLAN

1.1    The Plan Sponsor has adopted an employee welfare benefit plan (the "Plan") within the
       meaning of the Employee Retirement Income Security Act ("ERISA") for the benefit of its
       employees and their dependents (the "Participants") who are eligible to participate in and
       receive benefits under the Plan as set forth in the Plan Sponsor's Plan documents.

1.2    The Plan Sponsor has requested S&S to provide administrative services for the Plan, and
       S&S has agreed to provide such administrative services in accordance with the terms of this
       Agreement, without assuming any liability of the Plan Sponsor under the Plan.

1.3    For the purpose of ERISA and any other legislation of similar nature, the Plan Sponsor shall
       be deemed the plan administrator and named fiduciary of the Plan within the meaning of
       ERISA. S&S is an independent contractor performing its obligations under this Agreement,
       and in no event shall S&S be named the "appropriate named fiduciary" or have any
       discretionary authority over any Plan assets or in administering the Plan.

1.4    S&S does not assume any responsibility regarding the status of the Plan or Plan benefits
       under any federal, state, or local statute such as the Internal Revenue Code.

1.5    Plan Sponsor shall provide S&S with a true and complete copy of the Plan. Notification of any
       changes or modifications to the Plan and the administration of such changes shall be made as
       provided for in sections 2.3.1 and 5.1.1.

1.6    S&S shall be entitled to rely on any signed written communication received from the Plan
       Sponsor or Plan Sponsor's agent. S&S shall not be bound by any notice, direction, requisition,
       or request unless and until it shall have been received in writing.

1.7    The term "Plan" as used in this Agreement shall include any modification or amendment as of
       the implementation date agreed upon by the parties that have been communicated, in writing,
       by the Plan Sponsor to S&S. In the event that S&S provides administrative services for more
       than one of the Plan Sponsor's benefit plans pursuant to this Agreement, the term "Plan" shall
       refer to all such plans collectively.

1.8    Plan Sponsor will have final authority in establishing the terms and conditions of the Plan. In
       addition, Plan Sponsor will have final authority to determine participant and claim eligibility.
       However, Plan Sponsor acknowledges that any stop loss insurance contract issued to Plan
       Sponsor may limit coverage to claims, eligible and paid, under the written terms and
       conditions of the contract.




ASA- R (Rev. 042017)                        Page 1 of 15                  Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 8 of 33 Page ID
                                  #:1042


                                               SECTION 2
                                        ADMINISTRATIVE SERVICES

2.1    It is understood and agreed that the services performed by S&S are administrative in nature
       only and that no fiduciary discretion is delegated by the Plan Sponsor.

2.2    S&S shall have no obligation to provide any services under this Agreement related to a claim
       or other event regarding healthcare delivered before the Effective Date of this Agreement.
       S&S will include in its standard fees the administration of up to a 30 calendar- day backlog of
       claims from the prior administrator (i.e., claims with dates of service no earlier than 30
       calendar days before the Effective Date of the Agreement ("run-in claims")) but only in accord
       with the benefits currently being administered for the Plan by S&S and contingent upon the
       prior administrator providing S&S the necessary information to process the run-in claims. The
       Plan Sponsor will be responsible for claims that exceed this volume.

2.3    S&S will provide the following services for the basic administrative charges as set forth in the
       fee agreement between Plan Sponsor and the Plan’s program manager, Riverstone Capital,
       LLC (hereinafter “Riverstone”), unless otherwise specified herein:

       2.3.1   Plan Design. S&S will consult with the Plan Sponsor in connection with the design and
               development of the Plan. At the direction of the Plan Sponsor, S&S will design,
               develop, and prepare the Plan documents, including a summary plan description
               (SPD), summary of benefits and coverage (SBC), and other materials relating to the
               Plan, in accordance with S&S' standard forms for those documents. However, the Plan
               Sponsor bears the cost of printing and distributing these documents. As referenced in
               6.3, substantial deviation from S&S' standard documents may result in an additional
               charge to the Plan Sponsor. Within thirty (30) days after delivery of Plan documents or
               amendments prepared by S&S, Plan Sponsor will notify S&S in writing of its
               acceptance of such documents.

               S&S shall perform the administrative services described in this Agreement in
               accordance with the Plan documents and amendments that have been adopted by
               Plan Sponsor.

               S&S will prepare any reasonably necessary revisions or amendments to the Plan
               document and the Plan Sponsor shall bear the cost of printing and distributing any
               such revisions or amendments. If the number of requests by the Plan Sponsor for such
               revisions or amendments becomes excessive, then S&S retains the right to charge an
               hourly rate for time expended in making such additional revisions or amendments. In
               addition, if Plan Sponsor adopts an amendment with a retroactive effective date, S&S
               reserves the right to charge a fee to cover its costs incurred to adjust claims processed
               prior to the amendment.

       2.3.2   Member Service. S&S shall respond to written or telephone requests for information
               made during normal business hours from Plan Sponsor, Plan Participants, and
               providers of service regarding Plan benefits. S&S will also provide a toll free inquiry
               line in order to respond promptly and reasonably to all requests and questions
               submitted by Participants and providers of health care services.

       2.3.3   Enrollment. S&S will maintain the benefit-account structure and Plan Participants'
               eligibility information for the Plan. In determining any claimant's right to benefits under
               the Plan, S&S shall rely on eligibility information furnished electronically or in writing by

ASA- R (Rev. 042017)                          Page 2 of 15                    Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 9 of 33 Page ID
                                  #:1043


               the Plan Sponsor. It is mutually understood that the effective performance of this
               Agreement by S&S will require that it be advised on a timely basis by the Plan Sponsor
               during the continuance of this Agreement of the identity of individuals eligible for
               benefits under the Plan.

               If Plan Sponsor requires S&S to load inbound eligibility data into the S&S claims
               systems, S&S will launch an audit comparison report prior to loading incoming
               eligibility files. The purpose of the comparison audit is to assure that erroneous data
               does not override existing valid data. Data that appears suspect will not be loaded into
               the system. The comparison report identifying the potential errors will be forwarded to
               Plan Sponsor. The Plan Sponsor will be responsible for investigating such data and for
               correcting the host system in a timely manner. Once the data in the host system has
               been corrected, the inbound eligibility files will be imported into the S&S claims
               systems.

               Plan Sponsor acknowledges that claims associated with such erroneous enrollment
               records may result in a delay in the adjudication process for such Plan participant’s
               claims.

               S&S will give Plan Sponsor’s authorized employees the ability to enter eligibility
               information regarding Plan participants in S&S’ eligibility system (“System”).

               S&S will train Plan Sponsor’s employees on the use of the System. S&S will also
               provide technical support to Plan Sponsor during normal business hours. Technical
               support will consist of answering questions about or providing assistance with loading
               and maintaining eligibility data.

               Information entered or modified by employees of Plan Sponsor in the system is the
               responsibility of Plan Sponsor; S&S will not be liable for any costs incurred as a result
               of any errors by Plan Sponsor’s employees in inputting or altering information in the
               system. S&S may charge Plan Sponsor to adjust claims under these circumstances;
               the fee will be determined and presented to Plan Sponsor before S&S undertakes any
               requested adjustments.

       2.3.4   Claims Administration. S&S will receive and review all properly submitted claims for
               benefits and will use its best efforts to compute the benefit payable in accordance with
               the Plan. In determining any person's right to benefits under the Plan, S&S shall rely
               on eligibility information as furnished by Plan Sponsor. The claims processing services
               to be performed by S&S are further explained under Section 3 of this Agreement.

       2.3.5   Records and Files. S&S will maintain, in a form deemed appropriate by S&S and while
               this Agreement is in force, claim files and such other records as are necessary to
               perform services under this Agreement for at least seven years following the year in
               which the services are performed or any applicable period required by law, whichever
               is longer. S&S will comply with applicable laws and regulations regarding
               confidentiality of medical records and other Plan records. All the Plan's records and
               files belong to the Plan Sponsor.

       2.3.6   Reports. S&S shall provide Plan Sponsor with standard sets of self-funded reports, as
               they currently exist or may be revised from time to time. S&S will provide the Plan
               Sponsor with information in S&S' possession necessary for the Plan Sponsor to
               comply with any laws or regulations applicable to the Plan, including ERISA, but Plan

ASA- R (Rev. 042017)                         Page 3 of 15                  Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 10 of 33 Page ID
                                  #:1044


               Sponsor's compliance with any such laws or regulations shall be the sole responsibility
               of the Plan Sponsor.

2.4    Additional Services. The Plan Sponsor may request that S&S provide assistance in
       coordinating installation of products or programs with other entities for the purpose of
       providing services to the Plan Sponsor. S&S will provide other services, if any, as set forth in
       Section 12 of this Agreement, under the terms provided in sections 6.6 and 6.7 of this
       Agreement.

2.5    Processing of State Surcharges. Various states have adopted or will adopt a surcharge
       and/or annual assessment charge when healthcare participants receive medical care in their
       state. S&S is currently providing services related to such surcharges and assessments for
       the New York Health Care Reform Act (HCRA); Massachusetts Health Safety Net surcharge
       and annual assessment program; and Michigan Health Insurance Claims Assessment.

       If Plan Sponsor elects or is required by law to (1) comply with the filing and payment
       requirements of a particular state’s surcharge/assessment programs, and (2) requests S&S
       to administer the processing and payment of such surcharges/assessments on its behalf,
       S&S will provide the services for a fee mutually agreed upon by the parties.

       With respect to services for all such surcharges, S&S has no responsibility for any payments
       due or any other costs, expenses, or liabilities of any kind associated with these services. Plan
       Sponsor is responsible for all assessments from the various states and for providing funds for
       any amounts due under any state surcharge program or similar tax, however denominated,
       including any penalties assessed for failure to make payments in a timely manner or for any
       other reason.

                                              SECTION 3
                                        CLAIMS ADMINISTRATION

3.1    S&S shall process all claim payments and denials, and any reviews thereof, in accordance
       with the Plan and all applicable statutory and regulatory requirements. In determining any
       person's right to benefits under the Plan, S&S shall rely on information furnished in writing by
       the Plan Sponsor or the Plan Sponsor's agent. S&S is not responsible or liable for acts or
       omissions made in reliance on erroneous data provided by Plan Sponsor or the failure of Plan
       Sponsor to perform its obligations under this Agreement.

       3.1.1   If S&S determines that a claim is not payable, in whole or in part, under the terms of
               the Plan, S&S shall provide adequate notice in writing to any person whose claim for
               benefits under the Plan has been denied, setting forth the reasons for the denial and
               the person's right to a full and fair review of the denial under ERISA.

       3.1.2   All contested claims will be subject to the appeal procedures set forth in the Plan. S&S
               shall consult with and assist the Plan Sponsor in reviewing the denial and any written
               comments submitted by the Participant or authorized representative regarding the
               denial.

3.2    The Plan Sponsor hereby authorizes S&S to obtain professional reviews, independent
       medical evaluations, and audits of hospital or other health care provider costs and expenses
       in order to determine whether hospital and physician charges are accurate, appropriate, and
       necessary. The Plan Sponsor shall be responsible for all reasonable fees or expenses, if any,
       of third parties in connection with such audits. S&S assumes no liability or responsibility for
       the acts or omissions of any third party retained pursuant to this section 3.2.

ASA- R (Rev. 042017)                        Page 4 of 15                   Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 11 of 33 Page ID
                                  #:1045



3.3    S&S will use its best efforts to correctly process claims and pay benefits in accordance with
       the Plan and information provided by the Plan Sponsor. S&S will be responsible for
       reasonable efforts for recovery of any loss resulting therefrom, but will not be required to
       initiate legal process for any such recovery.

       3.3.1   Plan Sponsor authorizes S&S to use reasonable efforts to pursue, negotiate, and
               settle subrogation, coordination of benefits, or overpaid claims arising under the Plan,
               including the employment of third party legal counsel or retention of a third party
               recovery contractor to prosecute such claims. In the event that S&S employs third
               party legal counsel or third party recovery contractor on behalf of the Plan and/or Plan
               Sponsor, said legal counsel or recovery contractor shall represent the Plan and/or
               Plan Sponsor. All decisions pertaining to Plan interpretation, claim settlement, and
               legal process shall be made by a fiduciary of the Plan Sponsor with the advice of the
               third party legal counsel or recovery contractor, and S&S shall not be deemed a
               fiduciary. The Plan Sponsor acknowledges that such third party contractor or legal
               counsel may receive compensation for such services based on a percentage of
               recoveries. S&S assumes no liability or responsibility for the acts or omissions of any
               third party retained pursuant to this section 3.3.1, and the Plan Sponsor will be
               responsible for all reasonable fees and expenses, if any, incurred pursuant to the
               employment of such third parties.

       3.3.2   Where recovery efforts are not successful, such loss may be treated as a benefit
               expense.

       3.3.3   Plan Sponsor shall cooperate with any subrogation efforts as described under this
               Section 3.3. In the event that Plan Sponsor wishes to independently pursue such
               subrogation rights either initially or at any time during the term of this Agreement, Plan
               Sponsor shall notify S&S in writing of its intent to pursue such recoveries on its own or
               through a third party of its choice.

3.4    S&S will attempt to negotiate settlement with healthcare providers of claims submitted to the
       Plan (hereinafter referred to as “Claims”). Claim negotiation services will be applied only to
       Claims from non-network providers or to Claims of plans using Referenced Based Pricing to
       determine allowable charges.

       S&S will contact the providers to propose a settlement of the providers’ Claim(s). For each
       such Claim, S&S, acting as the agent of Plan Sponsor, will enter into a Provider Claim
       Settlement Agreement and Release (“Claim Release”) with the provider for settlement of the
       Claim in return for payment to be made by Plan Sponsor within fifteen (15) days after the
       Claim Release is fully executed. S&S shall provide the Plan’s program manager, Riverstone
       Capital, LLC, with executed copies of Claim Releases.

       The Plan’s program manager will bill the Plan Sponsor the fees listed below for services
       provided to Plan Sponsor each week and Plan Sponsor shall remit payment to the Plan’s
       program manager within 5 business days of receipt of the invoice.

       Plan Sponsor shall pay providers the amounts the providers have agreed to accept in
       accordance with the provisions of the Claim Releases.

       Plan Sponsor shall pay S&S the following amounts, as applicable:


ASA- R (Rev. 042017)                         Page 5 of 15                   Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 12 of 33 Page ID
                                  #:1046


           ·   15% of Savings for Claims from group health plans NOT using advanced funding or
               Referenced Based Pricing,
           ·   Case-by-case determination of the fee, but not to exceed 25% of Savings, for Claims
               from group health plans using advanced funding for payment of the negotiated Claim,
           ·   11% of billed charges or 22% of Savings for Claims from group health plans using
               Referenced Based Pricing.

       Savings is defined as the difference between a provider’s gross billed charges for the
       healthcare services as reflected in the Claim and the reduced amount the provider agreed to
       accept in full settlement of the Claim.

                                               SECTION 4
                                         BANKING ARRANGEMENTS

4.1    Funds used to pay Plan benefits shall be provided by the Plan Sponsor.

4.2    S&S shall establish and maintain a benefit plan account ("S&S Client Account") with a
       financial institution to be selected by S&S. The Plan Sponsor shall provide sufficient amounts
       to the Plan’s program manager, Riverstone Capital, LLC, to fund the medical claims
       component per invoice. S&S shall disburse benefit payments to providers of health care
       services from the S&S Client Account. The Plan Sponsor is also responsible for all banking
       charges for monthly maintenance, processing of voids, stop payments, insufficient funds, or
       any such similar charges.

       Funds in the Account shall remain the property of the Plan Sponsor, except as required under
       applicable law.

       If funds have not been provided for the payment of approved claims, S&S reserves the right to
       notify claimants and providers of services that the account has not been funded by the Plan
       Sponsor.

                                          SECTION 5
                          DUTIES AND RESPONSIBILITIES OF PLAN SPONSOR

5.1    Plan Sponsor understands that the effective performance by S&S of the administrative
       services under this Agreement will require that the Plan Sponsor provide to S&S in a timely
       manner and in a written format acceptable to S&S, any information required for the proper
       administration of the Plan. Such information may include:

       5.1.1   A true and complete copy of the summary plan description and any applicable Plan
               amendments. The Plan Sponsor may amend or modify the Plan at its discretion. Such
               properly executed Plan amendments or authorized modifications shall be submitted to
               S&S in writing at least sixty (60) days prior to the proposed effective date. As provided
               for in Section 6.2, if such Plan amendments or modifications increase or change the
               nature of the administrative services or duties provided by S&S under the terms of this
               Agreement, S&S has the right to not provide such additional services or amend this
               Agreement and renegotiate the fees associated with the provision of such services.

       5.1.2   Identification or certification of individuals eligible for benefits, the kind of benefits to
               which such individuals are entitled, date of eligibility, and such other information as
               may be necessary for processing of benefit payments.


ASA- R (Rev. 042017)                          Page 6 of 15                    Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 13 of 33 Page ID
                                  #:1047



       5.1.3   Submission of claim history information from prior carrier.

5.2    Plan Sponsor will provide and distribute to all eligible Plan Participants, either directly or, as
       mutually agreed upon, with the assistance of S&S, such appropriate and necessary Plan
       documents and materials, including summary plan descriptions, summaries of benefits and
       coverage, Plan amendments, identification cards, enrollment forms, and applications and
       notice forms, as may be necessary for the operation of the Plan or to satisfy the requirements
       of applicable law and ERISA regulations.

5.3    The Plan Sponsor shall handle all enrollment of the Participants in the Plan and respond to all
       routine inquiries from employees concerning enrollment in and the terms and conditions of the
       Plan.

5.4    The Plan Sponsor shall provide S&S with a complete list of all Participants in the Plan as of
       the effective date of this Agreement, and shall notify S&S in a timely manner of all additions,
       terminations, changes in classification, and other new information regarding the Plan
       Sponsor's employees’ and their dependents’ effective participation in the Plan. The Plan
       Sponsor acknowledges that its prompt and complete furnishing of the required eligibility
       information is essential to the timely and efficient administration by S&S of claims for Plan
       benefits. If Plan Sponsor does not notify S&S of a participant’s termination of coverage within
       three months of the date of non-eligibility for coverage, S&S shall not be obligated to refund
       administrative charges paid by Plan Sponsor for said participant beyond the three months
       after the participant became ineligible for coverage.

5.5    Plan Sponsor shall have the additional following duties:

       5.5.1   Collect any contribution from employees which is required for participation in the Plan.
               Failure to collect any such contribution will not relieve Plan Sponsor from any of its
               obligations under this Agreement.

       5.5.2   Be responsible for compliance with the Consolidated Omnibus Budget Reconciliation
               Act of 1985 (COBRA). Plan Sponsor will provide notice to S&S of each Plan
               Participant's effective date of COBRA continuation and the date such COBRA
               continuation ceases. S&S will be entitled to rely upon the information provided by the
               Plan Sponsor pertaining to COBRA eligibility. Plan Sponsor will be liable for any and
               all claims resulting from the failure of Plan Sponsor to administer COBRA in
               accordance with this Agreement and applicable laws and regulations.

       5.5.3   Notify all employees of changes in the Plan.

       5.5.4   Comply with any laws or regulations applicable to the Plan, including ERISA, and
               satisfy any and all reporting, notice, disclosure, and filing requirements imposed by
               applicable laws and regulations.

       5.5.5   Provide all other services required to operate the Plan, which are not identified as the
               responsibility of S&S under this Agreement.




ASA- R (Rev. 042017)                         Page 7 of 15                    Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 14 of 33 Page ID
                                  #:1048


                                         SECTION 6
                          COMPENSATION FOR ADMINISTRATIVE SERVICES

6.1    The Plan Sponsor agrees to pay S&S, via Riverstone, for the services to be performed
       hereunder, the fees set forth in the monthly statement provided to Plan Sponsor by
       Riverstone as described in section 6.4 herein. The monthly administrative fee is per Plan
       Subscriber ("Subscriber"). A Plan Subscriber includes each eligible employee, retiree, or
       COBRA continuee.

6.2    The initial administrative fees under this Agreement shall be effective for at least twelve (12)
       months from the effective date of this Agreement. Thereafter, S&S may revise those fees at
       any time upon at least thirty (30) days' advance written notice to the Plan Sponsor, provided
       that any such revised fees shall be effective for at least twelve (12) months. It is understood
       that the fees quoted are based on the number of subscribers and the services to be provided
       to those subscribers. Therefore, notwithstanding the advance notice requirement herein, if the
       number of Plan Subscribers substantially changes or if there is any change or increase in the
       nature of the services provided by S&S under this Agreement as a result of amendments or
       modifications in the Plan(s), S&S shall have the right to revise the fees, and such revised fees
       shall become effective on the effective date of such modification or amendment. In the event
       the parties cannot agree on a new fee within 30 days of the date S&S received written notice
       of the amendment or modification, S&S shall have no obligation to provide the increased or
       changed services and may terminate this Agreement upon 30 days' prior written notice to the
       Plan Sponsor.

6.3    In the event the Plan Sponsor requests non-standard or customized services, the additional
       cost of such services shall be paid by Plan Sponsor at S&S' then-current rates plus out-of-
       pocket expenses.

6.4    Riverstone, on behalf of S&S, will provide Plan Sponsor with a monthly statement identifying
       the fees and premiums payable by Plan Sponsor. Fees are due on the first of each month. All
       per Subscriber fees shall be based on S&S' record of enrollment as of the billing period.
       Appropriate adjustments will be made for enrollment variances on the next monthly statement.

6.5    Plan Sponsor acknowledges that if payments are not received by S&S within thirty (30) days
       of the due date, S&S may immediately cease providing administrative services; and Plan
       Sponsor understands that the stop loss carrier may cancel coverage. If administrative
       services are reinstated, the Plan Sponsor shall pay S&S an additional fee of one month's
       average monthly administration fee for each month or portion thereof that administrative
       services were ceased.

       S&S may, in its sole discretion, terminate this Agreement in the event the Plan Sponsor fails
       to pay its administrative fees and/or any other monies due S&S and unpaid 30 days after
       written notification.

6.6    As mutually agreed between the parties, S&S may coordinate installation of products or
       programs with other entities for the purpose of providing services to the Plan Sponsor.
       Therefore, Plan Sponsor acknowledges that fees may include charges for services and
       products provided by third parties on behalf of Plan Sponsor that are the responsibility of the
       Plan Sponsor.

6.7    Additional services may be provided by S&S, which will be charged to and be payable by Plan
       Sponsor.

ASA- R (Rev. 042017)                        Page 8 of 15                  Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 15 of 33 Page ID
                                  #:1049



       6.7.1   Design, printing, and distribution of benefits checks or drafts, explanation of benefit
               forms, and claim forms, as appropriate, will be provided by S&S and are included in
               the normal monthly service fee. If the Plan Sponsor requests design and coordination
               of printing of any other forms and/or customization of standard forms, such additional
               out-of-pocket costs will be the responsibility of the Plan Sponsor.

       6.7.2   The Plan Sponsor is entitled to standard reports. Additional special or customized
               reports may be requested by Plan Sponsor and, based upon report requirements, S&S
               retains the right to charge an additional fee for such special or customized reports.

       6.7.3   Any expenses for medical records ordered for claim processing are the responsibility
               of the Plan Sponsor, as are any other claim expenses.

       6.7.4   Any expenses for audit of hospital, medical, or other bills submitted for consideration
               under the Plan(s) for which S&S provides administrative services are the responsibility
               of Plan Sponsor, as are any other claim expenses.

       6.7.5   Special or customized identification cards may be requested by the Plan Sponsor, and
               all costs related to the special or custom cards, including but not limited to stock or
               grade of card, printing, design, and postage are the responsibility of the Plan Sponsor.

                                             SECTION 7
                                     LIABILITY AND INDEMNITY

7.1    It is understood that the Plan Sponsor retains all final authority and responsibility for the Plan
       and its operation, and that S&S is empowered to act on behalf of the Plan Sponsor in
       connection with the Plan only as expressly stated in this Agreement or as mutually agreed to
       in writing by both parties.

7.2    In performing its obligations under this Agreement, S&S neither insures nor underwrites any
       liability of the Plan Sponsor under the Plan, and S&S is not the provider of benefits under the
       Plan and is not responsible or liable for the funding of claims or the payment of fees to third
       parties providing services or products to Plan Sponsor. S&S shall be responsible only to
       perform, as an independent contractor, the services described in this Agreement.

7.3    Except as provided in paragraph 7.5 below, S&S shall have no duty or obligation to defend
       against any legal action or proceeding brought to recover a claim for Plan benefits. S&S shall,
       however, make available to the Plan Sponsor and its counsel, such evidence relevant to such
       action or proceeding as S&S may have as a result of its administration of the contested
       benefit determination.

7.4    The Plan Sponsor agrees during and after the term of this Agreement to indemnify S&S for
       and hold it, its directors, officers, and employees, harmless from all amounts and expenses
       (including reasonable attorney's fees and court costs) incurred by S&S:

       7.4.1   For any state premium, or similar tax, however denominated, including any penalties
               and interest payable with respect thereto;

       7.4.2   In consequence of any acts or omissions of the Plan Sponsor occurring during the
               operation of this Agreement alleged to be a breach of duty under ERISA; or


ASA- R (Rev. 042017)                         Page 9 of 15                  Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 16 of 33 Page ID
                                  #:1050


       7.4.3   Arising from any legal action or proceeding to recover benefits under the Plan (except
               any claim or proceeding from which S&S is responsible under the provisions of
               paragraph 7.5.).

7.5    S&S shall use ordinary and reasonable care in the performance of its duties under this
       Agreement. S&S agrees during and after the term of this Agreement to indemnify the Plan
       Sponsor for and hold it, its director, officers, and employees, harmless from all amounts and
       expenses (including reasonable attorney's fees and court costs) for which the Plan Sponsor
       may become liable or which the Plan Sponsor may incur in consequence of any fraudulent or
       criminal act or omission of S&S, its officers or employees in connection with its duties under
       this Agreement, but S&S shall not be liable to the Plan Sponsor for any mistake or judgment
       or other actions taken in good faith that do not result from any fraudulent or criminal act or
       omission. S&S maintains a fidelity bond in the amount required by state and federal law.

                                                 SECTION 8
                                           TERM AND TERMINATION

8.1    Term. This initial Agreement shall be effective as of the date indicated above and shall
       continue in force for a period of twelve (12) months (the initial contract term). This Agreement
       shall automatically renew for successive one-year periods, unless either party gives the other
       written notice of termination at least 30 days prior to the anniversary date.

8.2    Early Termination. If Plan Sponsor terminates this Agreement other than in accordance with
       Section 8.1, Plan Sponsor shall be obligated to pay the monthly administrative fees to S&S
       through the end of the initial contract term, unless Plan Sponsor terminates this Agreement
       with cause as specified in this section. This payment is charged to compensate S&S for loss
       from start-up costs incurred and not covered by the set-up fee.

8.3    Renewal. Either party shall have the right to renegotiate the agreement on each anniversary
       date by giving to the other party written notice of such renegotiation of the terms of the
       contract at least thirty days in advance of the anniversary date.

8.4    Termination.    This Agreement may be terminated on the earliest to occur of any of the
       following:

       8.4.1       Upon 30 days' written notice, this Agreement may be terminated by either party on
                   the anniversary date or any other date if mutually agreed to by the parties.

       8.4.2       If either party gives notice of its intent to renegotiate, as provided for in 8.3, but the
                   parties have not agreed in writing prior to the anniversary date, this Agreement
                   shall terminate as of the anniversary date, unless otherwise agreed.

       8.4.3       If renegotiated fees as a result of any change or increase in the nature of services
                   provided by S&S under this Agreement are not mutually agreed upon in writing, as
                   provided for in section 6.2, the Agreement may be terminated at the option of S&S,
                   upon 30 days' prior written notice, and S&S shall have no obligation to provide the
                   changed or increased services during the notice period.

       8.4.4       This agreement shall immediately terminate without the necessity of notice if either
                   party becomes insolvent or shall be adjudicated as bankrupt, or if either party's
                   business shall come into the possession or control, even temporarily, of any trustee


ASA- R (Rev. 042017)                           Page 10 of 15                  Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 17 of 33 Page ID
                                  #:1051


                   in bankruptcy, or if a receiver shall be appointed for it or if either party makes a
                   general assignment for creditors.

       8.4.5       S&S reserves the right to terminate this Agreement on the date specified in a
                   written notice to the Plan Sponsor for the Plan Sponsor's failure, or persistent
                   delay, in providing adequate funds to pay approved claims upon request as
                   provided for in the Plan.

       8.4.6       S&S reserves the right to terminate this Agreement on the date specified in a
                   written notice to the Plan Sponsor if the Plan Sponsor fails to remit the
                   administrative charges to S&S within thirty (30) days of the date due.

       8.4.7       Other than a failure to pay as described in Section 8.4.5. and 8.4.6, either party
                   may terminate this Agreement in the event of a material default by the other party.
                   Such termination shall be effective 30 days after written notice specifying the
                   default has been given to the defaulting party, if the default has not been cured by
                   the end of the notice period.

       8.4.8       S&S may terminate this Agreement, effective immediately, upon written notice to
                   the Plan Sponsor in the event the Plan Sponsor is in substantial non-compliance
                   with ERISA or other applicable laws and rules.

       8.4.9       Plan Sponsor may terminate this Agreement, effective immediately, upon written
                   notice in the event S&S fails to obtain or maintain any required licenses or
                   regulatory approvals necessary for it to perform services under this Agreement.

       8.4.10      If any state or other jurisdiction enacts a law which prohibits the continuance of this
                   Agreement or existing law is interpreted to so prohibit the continuance of this
                   Agreement, the Agreement shall terminate automatically as to such time and as to
                   such jurisdiction on the effective date of such law or interpretation.

8.5    Obligations Upon Termination. Termination of this Agreement by either party will not
       terminate the Plan Sponsor's obligation to pay or fund any amounts for which Plan Sponsor is
       or becomes liable pursuant to the provisions of the Plan or this Agreement. All checks issued
       by S&S which are outstanding upon termination of the Agreement will continue to be the
       responsibility and liability of the Plan Sponsor.

       8.5.1    Once written notice has been given by either party indicating an intent to terminate this
                Agreement, S&S shall be responsible only to administer claims filed with and received
                by S&S prior to the effective date of such notice.

       8.5.2    Administration of all claims arising subsequent to the date of termination shall be the
                responsibility of the Plan Sponsor. S&S shall have no liability or obligation to process
                any further claims, subsequent to termination of this Agreement, unless agreed to by it
                in writing. By written agreement, "run-out claims," for a period specified and for a fee
                mutually agreed upon may be processed by S&S after notice. The terms and
                conditions of this Agreement will govern any such "run out" processing except as
                otherwise agreed.

       8.5.3    In the event of termination of this Agreement, S&S shall provide reasonable
                cooperation to the Plan Sponsor or entity selected by Plan Sponsor to assume
                administration of the Plan. Within 30 days of termination of services under this

ASA- R (Rev. 042017)                          Page 11 of 15                 Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 18 of 33 Page ID
                                  #:1052


               Agreement and upon request, S&S will provide to Plan Sponsor or designee claims
               data, current eligibility data, and other standard reports provided to the Plan Sponsor
               under this Agreement. With the exception of S&S' confidential and proprietary data
               relevant to its claims services, S&S will, upon written request and at the expense of the
               Plan Sponsor, provide other information regarding the Plan, to the extent reasonably
               available to S&S, within a time frame mutually agreeable. If the claim history is
               requested, the Plan Sponsor will pay all reasonable costs incurred in providing the
               history, including the cost of programming, computer charges, mailing costs, etc. This
               information will be provided in the standard S&S format.

8.6    Late Termination Notice. If Plan Sponsor fails to provide notice of termination as required in
       this section 8 of the Agreement, Plan Sponsor may be liable for fees to third party vendors
       and/or S&S for costs incurred due to the late notice, may lose rebates from pharmacy benefit
       managers, or may be subject to other expenses.

                                               SECTION 9
                                             CONFIDENTIALITY

9.1    All information disclosed to S&S in connection with this Agreement and the Agreement itself
       shall, unless otherwise agreed in writing, be deemed to be confidential and proprietary and
       will be used by S&S only to carry out and perform the terms of this Agreement or for general
       statistical purposes. S&S agrees to treat all information concerning the Plan Sponsor's
       business operations, Participant's claims, the Plan, and the Account in a confidential manner.
       This Section 9.1, however, does not preclude S&S from disclosing to potential clients the fact
       that S&S is administering claims for the Plan Sponsor.

9.2    The Plan Sponsor agrees to treat all information concerning S&S' business operations, price
       quotes, ideas, trade secrets, and other proprietary data in a confidential manner. The Plan
       Sponsor further acknowledges that all records, reports, and other data provided by S&S under
       this Agreement are solely for the Plan Sponsor's use in benefit administration and Plan
       management. The Plan Sponsor shall treat as confidential any information that individually
       identifies a patient, Plan Participant, or provider of services.

9.3    Neither party shall disclose any such confidential information to any other person without the
       prior written consent of the party to whom the information pertains. Nothing in this Section
       shall prohibit the disclosure of any information required by law, but in the event of any such
       disclosure, the disclosing party shall immediately notify the other party in writing detailing the
       circumstances and extent of the disclosure.

                                                SECTION 10
                                              RIGHT TO AUDIT

10.1   S&S and Plan Sponsor shall allow each other to audit, review, and duplicate such records and
       any other records in their possession which relate primarily to the obligations of either party
       under the terms of this Agreement. Upon reasonable notice, the review and duplication of
       records shall be allowed during regular business hours at the place of business maintaining
       the records and shall be subject to all applicable state and federal laws and regulations
       regarding the confidentiality of such records. Any and all costs of such investigation or audit
       will be paid by the party requesting the audit, including duplication costs of any records. The
       initial price quote includes and contemplates one audit per year of S&S by Plan Sponsor and
       S&S may, at its option, charge fees for participating in additional audits.


ASA- R (Rev. 042017)                         Page 12 of 15                 Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 19 of 33 Page ID
                                  #:1053


       10.1.1      Reasonable notice will be considered to be at least 20 work days' advance written
                   notice of the intent to audit. No third party may be allowed or designated to conduct
                   an audit or inspection without the prior written consent of the party whose records
                   are being audited.

       10.1.2      The start and completion of the audit process should be confined to a prearranged
                   time frame.

       10.1.3      During the course of the audit, reasonable steps should be taken to minimize
                   interference with the operations of the party being audited. For this reason, one
                   individual will be designated by the audited party as spokesperson to act as
                   intermediary between the auditor(s) and office personnel. The auditor(s) will be
                   restricted to interviewing only individuals designated by such spokesperson.

       10.1.4      If requested, the credentials of the auditors should be made available.

       10.1.5      Any and all costs of such investigation or audit will be paid by the party requesting
                   the audit.

       10.1.6      No documents are to be removed from the office being audited. Duplication shall
                   be at the cost of the requesting party.

10.2   If the Plan Sponsor is investigated or audited by any state or federal agency, S&S will fully
       cooperate with such agency's reasonable and lawful request for information.

                                                SECTION 11
                                              MISCELLANEOUS

11.1   The Agreement and any exhibits hereto constitute the entire Agreement between the parties.
       This Agreement may be amended at any time by mutual written consent of the parties,
       provided that an amendment may not reduce any benefits payable or otherwise prejudice a
       claim arising prior to the amendment.

11.2   This Agreement supersedes any and all agreements, including any and all amendments
       thereto, whether written or oral, previously entered into between S&S and Plan Sponsor. The
       terms of this Agreement will prevail in the event of a conflict between this Agreement and any
       other document that describes either S&S’ services for the Plan or the relationship between
       Plan Sponsor and S&S (such as but not limited to the Plan Document and Summary Plan
       Description).

11.3   This Agreement may be executed simultaneously in two or more counterparts, each of which
       shall be deemed an original, but all of which together shall constitute one and the same
       instrument.

11.4   Any written notices required or permitted to be given in this Agreement by either party to the
       other shall be sent by personal delivery or by certified or registered mail or first class mail
       postage prepaid to the address as listed below, or other address as properly communicated.
       Notices delivered personally, certified or registered will be deemed communicated as of the
       time of actual receipt; notices mailed first class postage prepaid will be deemed
       communicated as of three business days after mailing.



ASA- R (Rev. 042017)                         Page 13 of 15                 Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 20 of 33 Page ID
                                  #:1054


11.5   The failure of either party to perform its obligations under this Agreement due to occurrences
       or contingencies beyond the reasonable control of such party, such as fire, flood, strike, and
       delays by subcontractors, will not constitute a default or breach of this Agreement.

11.6   The failure of either party to enforce or insist upon compliance with any provision of this
       Agreement in any instance shall not be construed as or constitute a waiver of the right to
       enforce or insist upon compliance with such provision, either currently or in the future.

11.7   This Agreement shall be governed by, and shall be construed in accordance with, the laws of
       the State of Ohio and any applicable provisions of federal law.

11.8   If any provision of this Agreement, or the application of any provision to any person or
       circumstance, shall be determined to be invalid or unenforceable, such determination shall not
       affect any other provision of this Agreement.

11.9   This Agreement shall be binding upon, and shall inure to the benefit of, the parties hereto and
       their respective parties and assigns.

11.10 Plan Sponsor shall not hire or contract for the services of any employee of S&S during the
      term of this Agreement and for one year thereafter.

11.11 In the event a dispute concerning this Agreement cannot be satisfactorily resolved, the
      dispute will be settled by arbitration in Cincinnati, Ohio, in accordance with the rules and
      regulations of the American Arbitration Association then in effect. All disputes shall be decided
      by one (1) arbitrator. Arbitration and attorney's fees shall be borne by each party as incurred
      by it, regardless of the outcome of the arbitration. No arbitration award may provide attorneys'
      fees and costs as part of said award.

11.12 The subject headings of the articles and paragraphs of this Agreement are included for
      purposes of convenience and shall not affect the construction or interpretation of any of its
      provisions.




ASA- R (Rev. 042017)                        Page 14 of 15                 Proprietary & Confidential
 Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 21 of 33 Page ID
                                  #:1055


                                             SECTION 12
                                    OTHER APPLICABLE AGREEMENTS
12.1   The following exhibits are attached to and are a part of this Agreement:

               Exhibit A                 Preferred Provider Network Services
               Exhibit B                 HIPAA Business Associate Agreement

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by
their respective officers duly authorized to do so.

NATIONS RELIABLE LENDING, LLC                          S&S HEALTHCARE STRATEGIES, LTD.
2506 W. Main St., Suite 400                            1385 Kemper Meadow Drive
Houston, TX 77098                                      Cincinnati, Ohio 45240


 BY:                                                  BY:

                       Merary Hercules
 PRINT NAME:                                          PRINT NAME:     Howard Buff


 TITLE:        HR & Payroll Manager                   TITLE:   Chief Executive Officer


 DATE:       9/19/2018                                DATE:




ASA- R (Rev. 042017)                           Page 15 of 15               Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 22 of 33 Page ID
                                 #:1056


                                     EXHIBIT A
                        PREFERRED PROVIDER NETWORK SERVICES

 This Preferred Provider Network Services Agreement ("PPN" Agreement) supplements and is
 incorporated into the Administrative Service Agreement between Nations Reliable Lending,
 LLC (“Plan Sponsor”) and S&S Healthcare Strategies, Ltd. (S&S).

 WHEREAS, Plan Sponsor wishes to secure access to hospital and outpatient healthcare
 providers through a preferred provider network known as Cigna ("PPN") effective the first day of
 August, 2018.

 WHEREAS, PPN has developed a panel of providers comprised of hospitals, physicians and
 other health care providers for the purpose of coordinating and arranging for the delivery of
 health care services to Plan Participants;

 WHEREAS, S&S will provide assistance in coordinating installation of programs with PPN for
 the purpose of providing services to the Plan Sponsor;

 NOW THEREFORE, Plan Sponsor agrees to make payment for services in accordance with
 this PPN Agreement and any agreement required by the PPN and agrees to all of the terms
 and conditions of this PPN Agreement which apply to Plan Sponsor.

                                          SECTION 1
                                        PPN SERVICES

 1.1    PPN is responsible for recruiting and contracting with PPN participating providers. All
        communications with PPN participating providers concerning the negotiation, execution
        or ongoing management and maintenance of such contracts will be conducted by or
        through PPN.

 1.2    PPN will provide Plan Sponsor access to the PPN participating providers and their
        negotiated fee reimbursements.

 1.3    PPN will make a directory of Network Providers available on PPN’s website. PPN shall
        also provide a toll free telephone number for use by Participants in determining whether
        a provider participates in the PPN.

 1.4    In order for S&S to compensate PPN participating providers for services rendered to
        Plan Participants according to PPN executed agreements with participating providers,
        PPN may provide S&S with a data base of PPN participating providers, pertinent billing
        information, and applicable reimbursement schedules for downloading into S&S' claims
        system, which will be updated as needed.

 1.5    If PPN does not provide S&S with participating provider information necessary to
        appropriately pay Plan Sponsor's Plan benefits, PPN will reprice participating provider
        claims and deliver repriced claims to S&S for processing on behalf of Plan Sponsor.
        Claims will be considered received by S&S when delivered to S&S.




 ASA-R (Rev 042017) Ex A (PPN)               Page 1 of 4                  Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 23 of 33 Page ID
                                 #:1057


                                       SECTION 2
                             PLAN SPONSOR'S RESPONSIBILITIES

 2.1    Plan Sponsor understands that S&S, via Riverstone, will invoice Plan Sponsor for a
        monthly fee. Plan Sponsor shall make payment to S&S under the terms and conditions
        as set forth in Section 6 of that Administrative Service Agreement. Upon receipt of such
        administrative fees, Plan Sponsor authorizes S&S to disburse funds to health care
        vendors on Plan Sponsor's behalf.

 2.2    Plan Sponsor warrants that it assumes financial liability for the payment of participating
        provider claims and PPN's fees during the term of this Agreement. Plan Sponsor further
        agrees that in the event that S&S' agreement with PPN is terminated for any reason or
        in the event that S&S' Administrative Service Agreement with Plan Sponsor is
        terminated for any reason, Plan Sponsor shall remain directly liable to PPN participating
        providers for payments pursuant to the terms of PPN's agreement with S&S for covered
        services furnished to Plan Participants prior to such termination.

 2.3    Plan Sponsor will include financial incentives in its Plan to encourage Plan Participants
        to use PPN participating providers for health care services covered by Plan.

 2.4    Plan Sponsor shall be responsible and liable for claim decisions and for any payments
        or denials of payment of any claims submitted by any participating provider for
        furnishing Covered Services or non-Covered Services to Plan Participants. Plan
        Sponsor acknowledges that neither PPN nor S&S will be liable for payment of provider
        claims or for any decision made under the Plan. Further, Plan Sponsor agrees to
        indemnify and hold PPN and S&S and their respective officers, agents and employees
        harmless from any and all liability, loss, damage, claim or expense of any kind, including
        cost and attorney's fees which result from negligent or willful acts or omission by Plan
        Sponsor or its agents, officers or employees, in connection with the duties and
        obligations of Plan Sponsor under this PPN Agreement.

 2.5    Plan Sponsor agrees to have adequate available funds to pay approved claims upon
        request. In the event Plan Sponsor fails to deposit sufficient funds in its payment
        account to reimburse PPN participating providers within the time required to maintain
        the discounted rates negotiated by PPN, Plan Sponsor will not be entitled to such PPN
        discounts. Plan Sponsor also acknowledges and agrees that Plan Sponsor will not be
        entitled to PPN discounts if the failure to pay claims in the required time is due solely to
        Plan Sponsor’s failure to provide S&S with information in Plan Sponsor’s sole
        possession or control that is needed to process claims,

 2.6    Plan Sponsor agrees that compensation terms are confidential and Plan Sponsor shall
        not release such terms to any person or entity for purposes other than the
        administration of the Plan without receiving prior consent from PPN.

 2.7    If required by the PPN, Plan Sponsor will execute an agreement with the PPN.

 2.8    Plan Sponsor acknowledges that PPN may, in its sole discretion, add or delete
        providers from the PPN Network and may modify any provider contract.



 ASA-R (Rev 042017) Ex A (PPN)                Page 2 of 4                   Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 24 of 33 Page ID
                                 #:1058


 2.9    Plan Sponsor acknowledges that PPN is a third party beneficiary of this PPN Agreement
        and may enforce the obligations of Plan Sponsor under this Agreement.

 2.10   If Plan Sponsor fails to maintain a benefit differential as required under Section 2.3 or
        fails to fund claims as required by Section 2.5, fails to pay PPN’s fees, fails to provide
        required information, improperly uses PPN contracted provider reimbursement rates, or
        fails to perform any of its responsibilities under this PPN Agreement or any Joinder
        Agreement, PPN may terminate the right of Plan Sponsor to the benefit of contracted
        rates from PPN participating providers, or may terminate the right to access the PPN
        Network.

 2.11   Plan Sponsor acknowledges that upon termination of this PPN Agreement, PPN and
        S&S will terminate all services under this PPN Agreement. The termination of this PPN
        Agreement or the Administrative Service Agreement does not affect Plan Sponsor's
        obligation to pay for all services performed through the date of termination.

 2.12   Plan Sponsor agrees that in no event will PPN have any liability to Plan Sponsor or any
        Plan Participant in connection with, nor will PPN have any responsibility for the acts or
        omissions of any medical provider who provides any services to a Participant under this
        PPN Agreement.

                                         SECTION 3
                                   S&S' RESPONSIBILITIES

 3.1    In order to determine the amount due a PPN participating provider, S&S shall process
        claims in the amounts set forth in the applicable PPN reimbursement schedule as
        payment for any claims submitted for covered services furnished to Plan Participants
        pursuant to the terms of the Plan.

 3.2    S&S shall notify Plan Sponsor of funds necessary to reimburse approved claims. As
        provided for under Section 2.5, Plan Sponsor is responsible for depositing adequate
        funds into its payment account for the purpose of reimbursing approved claims. If after
        30 days of such funding request, funds have not been provided by Plan Sponsor for the
        payment of claims, S&S reserves the right to notify claimants and providers of services
        that the account has not been funded by the Plan Sponsor.

 3.3    For the fee identified in the monthly statement supplied by Riverstone, S&S will provide
        Plan Participants with an identification card that will indicate that the individual is
        enrolled in the PPN. This card shall include a telephone number where information may
        be obtained regarding verification of eligibility.

 3.4    S&S will provide Plan Sponsor with a monthly statement identifying the fees and
        premiums payable by Plan Sponsor. The Plan Sponsor shall make payment to S&S on
        or before the first day of the month payment is due. Upon receipt of such payment, S&S
        will reimburse PPN for its administrative services. S&S agrees to notify PPN in the event
        S&S is unable to make timely payment of PPN fees due to nonpayment by Plan
        Sponsor.




 ASA-R (Rev 042017) Ex A (PPN)               Page 3 of 4                   Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 25 of 33 Page ID
                                 #:1059


                                        SECTION 4
                                    GENERAL PROVISIONS

 4.1    Each party agrees that materials and information supplied by one party to the other in
        performing this Agreement shall be kept confidential, unless specifically authorized
        otherwise in writing, and may not be distributed except for appropriate insurance and
        utilization management activities related to the performance of this PPN Agreement.

 4.2    Plan Sponsor, PPN and S&S shall use ordinary care and reasonable diligence in the
        exercise of their respective powers and performance of their duties hereunder. Liability,
        if any, for damages hereunder shall not extend to any indirect, special, incidental,
        consequential, exemplary or punitive damages, however caused.

 4.3    Each party shall indemnify and hold harmless the other party and their respective
        officers, agents and employees from and against any and all liability, loss, damage,
        claim or expense of any kind, including attorney's fees, which may be sustained,
        suffered, recovered or made against the indemnified party by any third party and which
        arise out of any action or inaction of the indemnifying party with respect to its duties and
        obligations under this PPN Agreement.



 IN WITNESS WHEREOF, the parties hereto have caused this Preferred Provider Network
 Agreement to be executed by their respective officers duly authorized to do so.

 NATIONS RELIABLE LENDING, LLC                        S&S HEALTHCARE STRATEGIES, LTD.
 2506 W. Main St., Suite 400                          1385 Kemper Meadow Drive
 Houston, TX 77098                                    Cincinnati, Ohio 45240


  BY:                                                BY:


  PRINT NAME:                                        PRINT NAME:       Howard Buff


  TITLE:                                             TITLE:    Chief Executive Officer


  DATE:                                              DATE:




 ASA-R (Rev 042017) Ex A (PPN)                Page 4 of 4                    Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 26 of 33 Page ID
                                 #:1060


                                           EXHIBIT B
                                 BUSINESS ASSOCIATE ADDENDUM

                                          I. PREAMBLE

 This Business Associate Addendum is entered into this first day of August, 2018 (the “Effective
 Date”) by and between Nations Reliable Lending, LLC (“Plan Sponsor”) and S&S HealthCare
 Strategies, Ltd.

 Plan Sponsor (“Covered Entity”) and S&S HealthCare Strategies, Ltd. (“Business Associate”)
 (jointly “the Parties”) wish to modify the Administrative Services Agreement (“Agreement”) to
 incorporate the terms of this Addendum to comply with the requirements of: (i) the implementing
 regulations at 45 C.F.R. Parts 160, 162, and 164 for the Administrative Simplification provisions
 of Title II, Subtitle F of the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”)
 (i.e., the HIPAA Privacy, Security, Electronic Transaction, Breach Notification, and Enforcement
 Rules (“the Implementing Regulations”)), (ii) the requirements of the Health Information
 Technology for Economic and Clinical Health Act, as incorporated in the American Recovery
 and Reinvestment Act of 2009 (the “HITECH Act”) that are applicable to business associates,
 and (iii) the requirements of the final modifications to the HIPAA Privacy, Security,
 Enforcement, and Breach Notification Rules as issued on January 25, 2013 and effective
 March 26, 2013 (75 Fed. Reg. 5566 (Jan. 25, 2013)) (“the Final Regulations”). The
 Implementing Regulations, the HITECH Act, and the Final Regulations are collectively referred
 to in this Addendum as “the HIPAA Requirements.”

 Covered Entity and Business Associate agree to incorporate into this Addendum any
 regulations issued by the U.S. Department of Health and Human Services (“DHHS”) with
 respect to the HIPAA Requirements that relate to the obligations of business associates and
 that are required to be (or should be) reflected in a business associate agreement. Business
 Associate recognizes and agrees that it is obligated by law to meet the applicable provisions of
 the HIPAA Requirements and that it has direct liability for any violations of the HIPAA
 Requirements.

 The Parties agree as follows.

                                         II. DEFINITIONS

 (a) All terms used in this Addendum shall have the meanings set forth in the applicable
     definitions under the HIPAA Requirements.

                                      III. GENERAL TERMS

 (a) In the event of an inconsistency between the provisions of this Addendum and a mandatory
     term of the HIPAA Requirements (as these terms may be expressly amended from time to
     time by DHHS, a court, or another regulatory agency with authority over the Parties), the
     interpretation of DHHS, such court or regulatory agency shall prevail. In the event of a
     conflict among the interpretations of these entities, the conflict shall be resolved in
     accordance with rules of precedence.

 (b) Where provisions of this Addendum are different from those mandated by the HIPAA
     Requirements, but are nonetheless permitted by the HIPAA Requirements, the provisions of
     this Addendum shall control.
 ASA-R (Rev 042017) Ex B (BAA)                 Page 1 of 8                   Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 27 of 33 Page ID
                                 #:1061


 (c) Except as expressly provided in the HIPAA Requirements or this Addendum, this
     Addendum does not create any rights in third parties.

                                 IV. SPECIFIC REQUIREMENTS

 (a) Flow-Down of Obligations to Business Associate Subcontractors. Business Associate
     agrees that as required by the HIPAA Requirements, Business Associate will enter into a
     written agreement with all Business Associate Subcontractors that: (i) requires them to
     comply with the Privacy and Security Rule provisions of this Addendum in the same manner
     as required of Business Associate, and (ii) notifies such Business Associate Subcontractors
     that they will incur liability under the HIPAA Requirements for non-compliance with such
     provisions. Accordingly, Business Associate shall ensure that all Business Associate
     Subcontractors agree in writing to the same privacy and security restrictions, conditions and
     requirements that apply to Business Associate with respect to PHI.

 (b) Privacy of Protected Health Information

    (i)     Business Associate Obligations. Business Associate agrees to create, receive, use,
            disclose, maintain, or transmit PHI only in a manner that is consistent with this
            Addendum or the HIPAA Requirements and only in connection with providing the
            services to Covered Entity identified in the Agreement. Business Associate further
            agrees that to the extent it is carrying out one or more of the Covered Entity’s
            obligations under the Privacy Rule (Subpart E of 45 C.F.R. Part 164), it shall comply
            with the requirements of the Privacy Rule that apply to the Covered Entity in the
            performance of such obligations.

            (1)     Business Associate shall report to Covered Entity any use or disclosure of
                    PHI that is not provided for in this Addendum, including reporting Breaches
                    of Unsecured Protected Health Information as required by 45 C.F.R. §
                    164.410 and required by Section IV(e)(ii) below.

            (2)     Business Associate shall establish, implement, and maintain appropriate
                    safeguards, and comply with the Security Standards (Subpart C of 45 C.F.R.
                    Part 164) with respect to Electronic PHI, as necessary to prevent any use or
                    disclosure of PHI other than as provided for by this Addendum.

    (ii)    Permitted Uses and Disclosures of PHI. As permitted by the HIPAA Requirements,
            Business Associate may use or disclose PHI received by the Business Associate in
            its capacity as a Business Associate to the Covered Entity for Business Associate’s
            own operations if:
            (1)     the use relates to: (1) the proper management and administration of the
                    Business Associate or to carry out the legal responsibilities of the Business
                    Associate, or (2) data aggregation services relating to the health care
                    operations of the Covered Entity; or

            (2)     the disclosure of information received in such capacity will be made in
                    connection with a function, responsibility, or services to be performed by the
                    Business Associate, and such disclosure is required by law or the Business
                    Associate obtains reasonable assurances from the person to whom the
                    information is disclosed that it will be held confidential and the person agrees
                    to notify the Business Associate of any breaches of confidentiality.



 ASA-R (Rev 042017) Ex B (BAA)                 Page 2 of 8                   Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 28 of 33 Page ID
                                 #:1062


    (iii)    Minimum Necessary Standard and Creation of Limited Data Set.                Business
             Associate’s use, disclosure, or request of PHI shall utilize a Limited Data Set if
             practicable. Otherwise, in performing the functions and activities as specified in the
             services agreement between the Parties and this Addendum, Business Associate
             agrees to use, disclose, or request only the minimum necessary PHI to accomplish
             the intended purpose of the use, disclosure, or request.

    (iv)     Access.  In accordance with 45 CFR § 164.524 of the HIPAA Requirements,
             Business Associate will make available to the Covered Entity (or as directed by the
             Covered Entity, to those individuals who are the subjects of the PHI (or their
             designees)), their PHI in the Designated Record Set. Business Associate shall
             make such information available in an electronic format where directed by the
             Covered Entity.

    (v)      Disclosure Accounting. Business Associate shall make available the information
             necessary to provide an accounting of disclosures of PHI as provided for in 45
             C.F.R. § 164.528 of the HIPAA Requirements, by making such information available
             directly to the Covered Entity or (at the direction of the Covered Entity) making such
             information available directly to the individual.

    (vi)     Amendment.     Business Associate shall make PHI in a Designated Record Set
             available for amendment and, as directed by the Covered Entity, incorporate any
             amendment to PHI in accordance with 45 C.F.R. § 164.526 of the HIPAA
             Requirements.

    (vii)    Right to Request Restrictions on the Disclosure of PHI and Confidential
             Communications. If an individual submits a Request for Restriction or Request for
             Confidential Communications to the Business Associate, Business Associate and
             Covered Entity agree that Business Associate, on behalf of Covered Entity, will
             evaluate and respond to these requests according to Business Associate’s own
             procedures for requests.

    (viii)   Return or Destruction of PHI. Upon the termination or expiration of the Agreement
             or this Addendum, Business Associate agrees to return the PHI to Covered Entity,
             destroy the PHI (and retain no copies), or if Business Associate determines that
             return or destruction of the PHI is not feasible, (a) continue to extend the protections
             of this Addendum and of the HIPAA Requirements to the PHI, and (b) limit any
             further uses and disclosures of the PHI to the purpose making return or destruction
             infeasible.

    (ix)     Availability of Books and Records. Business Associate shall make available to
             DHHS or its agents the Business Associate’s internal practices, books, and records
             relating to the use and disclosure of PHI in connection with this Addendum.

 (c) Information and Security Standards

    (i)      Business Associate will develop, document, implement, maintain, and use
             appropriate Administrative, Technical, and Physical Safeguards to preserve the
             Integrity, Confidentiality, and Availability of, and to prevent non-permitted use or
             disclosure of, Electronic PHI created or received for or from the Covered Entity.

 ASA-R (Rev 042017) Ex B (BAA)                 Page 3 of 8                    Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 29 of 33 Page ID
                                 #:1063


    (ii)    Business Associate agrees that with respect to Electronic PHI, these Safeguards, at
            a minimum, shall meet the requirements of the HIPAA Security Standards applicable
            to Business Associate.

    (iii)   More specifically, to comply with the HIPAA Security Standards for Electronic PHI,
            Business Associate agrees that it shall:

            (1)     Report to Covered Entity, any unauthorized access, use, disclosure,
                    modification, or destruction of PHI (including Electronic PHI) not permitted by
                    this Addendum, applicable law, or permitted by the Covered Entity in writing
                    (“Successful Security Incidents” or Breaches) of which Business Associate
                    becomes aware. Business Associate shall report such Successful Security
                    Incidents or Breaches to Covered Entity as specified in section IV(e)(iii)(1);

            (2)     For Security Incidents that do not result in unauthorized access, use,
                    disclosure, modification, or destruction of PHI (including, for purposes of
                    example and not for purposes of limitation, pings on Business Associate’s
                    firewall, port scans, attempts to log onto a system or enter a database with
                    an invalid password or username, denial-of-service attacks that do not result
                    in the system being taken off-line, or malware such as worms or viruses)
                    (hereinafter “Unsuccessful Security Incidents”), aggregate the data and,
                    upon the Covered Entity’s written request, report to the Covered Entity in
                    accordance with the reporting requirements identified in section IV(e)(iii)(2);

            (3)     Take all commercially reasonable steps to mitigate, to the extent practicable,
                    any harmful effect that is known to Business Associate resulting from any
                    unauthorized access, use, disclosure, modification, or destruction of PHI;

            (4)     Permit termination of this Addendum if the Covered Entity determines that
                    Business Associate has violated a material term of this Addendum with
                    respect to Business Associate’s security obligations and Business Associate
                    is unable to cure the violation; and

            (5)     Upon Covered Entity’s request, provide Covered Entity with access to and
                    copies of documentation regarding Business Associate’s safeguards for PHI
                    and Electronic PHI.

 (d) Compliance with HIPAA Transaction Standards

    (i)     Application of HIPAA Transaction Standards.       Business Associate will conduct
            Standard Transactions consistent with 45 C.F.R. Part 162 for or on behalf of the
            Covered Entity to the extent such Standard Transactions are required in the course
            of Business Associate’s performing services under the Agreement and this
            Addendum for the Covered Entity. As provided for in section IV(a) above, Business
            Associate will require any Business Associate Subcontractor involved with the
            conduct of such Standard Transactions to comply with each applicable requirement
            of 45 C.F.R. part 162. Further, Business Associate will not enter into, or permit its
            Subcontractors to enter into, any trading partner agreement in connection with the
            conduct of Standard Transactions for or on behalf of the Covered Entity that:

            (1)     Changes the definition, data condition, or use of a data element or segment
                    in a Standard Transaction;

            (2)     Adds any data element or segment to the maximum defined data set;



 ASA-R (Rev 042017) Ex B (BAA)                Page 4 of 8                   Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 30 of 33 Page ID
                                 #:1064


                      (3)         Uses any code or data element that is marked “not used” in the Standard
                                  Transaction’s implementation specification or is not in the Standard
                                  Transaction’s implementation specification; or

                      (4)         Changes the meaning or intent of the Standard Transaction’s implementation
                                  specification.

       (ii)           Specific Communications. Business Associate, Plan Sponsor and Covered Entity
                      recognize and agree that communications between the parties that are required to
                      meet the Standards for Electronic Transactions will meet the Standards set by that
                      regulation. Communications between Plan Sponsor and Business Associate, or
                      between Plan Sponsor and the Covered Entity, do not need to comply with the
                      HIPAA Standards for Electronic Transactions. Accordingly, unless agreed otherwise
                      by the Parties in writing, all communications (if any) for purposes of “Enrollment” as
                      that term is defined in 45 C.F.R. Part 162, Subpart O, or for “Health Covered Entity
                      Premium Payment Data” as that term is defined in 45 C.F.R. Part 162, Subpart Q,
                      shall be conducted between the Plan Sponsor and either Business Associate or the
                      Covered Entity. For all such communications (and any other communications
                      between Plan Sponsor and the Business Associate), Plan Sponsor shall use such
                      forms, tape formats, or electronic formats as Business Associate may approve. Plan
                      Sponsor will include all information reasonably required by Business Associate to
                      affect such data exchanges or notifications.

       (iii)          Communications Between the Business Associate and Covered Entity.              All
                      communications between the Business Associate and the Covered Entity that are
                      required to meet the HIPAA Standards for Electronic Transactions shall do so. For
                      any other communications between the Business Associate and the Covered Entity,
                      the Covered Entity shall use such forms, tape formats, or electronic formats as
                      Business Associate may approve. The Covered Entity will include all information
                      reasonably required by Business Associate to affect such data exchanges or
                      notifications.

 (e)           Notice and Reporting Obligations of Business Associate.

               (i)          Notice of Non-Compliance with the Addendum. Business Associate will notify
                            Covered Entity within thirty (30) calendar days after discovery of any
                            unauthorized access, use, disclosure, modification, or destruction of PHI
                            (including any successful Security Incident) that is not permitted by this
                            Addendum, by applicable law, or permitted in writing by Covered Entity, whether
                            such non-compliance is by (or at) Business Associate or by (or at) a Business
                            Associate Subcontractor.

               (ii)         Notice of Breach.     Business Associate will notify Covered Entity following
                            discovery and without unreasonable delay but in no event later than thirty (30)
                            calendar days following discovery, of any Breach of Unsecured Protected Health
                            Information whether such Breach is by Business Associate or by Business
                            Associate Subcontractor.

                            (1)      As provided for in 45 C.F.R. § 164.402, Business Associate recognizes
                                     and agrees that any acquisition, access, use or disclosure of PHI in a
                                     manner not permitted under the HIPAA Privacy Rule (Subpart E of 45
                                     C.F.R. Part 164) is presumed to be a Breach. As such, Business
                                     Associate shall (i) notify Covered Entity of any non-permitted acquisition,
                                     access, use, or disclosure of PHI, and (ii) assist Covered Entity in
                                     performing (or at Covered Entity’s direction, perform) a risk assessment
                                     to determine if there is a low probability that the PHI has been
                                     compromised.

 ASA-R (Rev 042017) Ex B (BAA)                             Page 5 of 8                   Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 31 of 33 Page ID
                                 #:1065


                (2)     Business Associate shall cooperate with Covered Entity in meeting the
                        Covered Entity’s obligations under the HIPAA Requirements and any
                        other security breach notification laws. Business Associate shall follow
                        its notification to the Covered Entity with a report that meets the
                        requirements outlined immediately below.

        (iii)   Reporting Obligations.
                (1)     For Successful Security Incidents and Breaches, Business Associate –
                        without unreasonable delay and in no event later than thirty (30) calendar
                        days after Business Associate learns of such non-permitted use or
                        disclosure (whether at Business Associate or at Business Associate
                        Subcontractor) – shall provide Covered Entity a report that will:

                        a.       Identify (if known) each individual whose Unsecured Protected
                                 Health Information has been, or is reasonably believed by the
                                 Business Associate to have been accessed, acquired, or
                                 disclosed;

                        b.       Identify the nature of the non-permitted access, use, or disclosure
                                 including the date of the incident and the date of the discovery;

                        c.       Identify the PHI accessed, used, disclosed (e.g., name, social
                                 security number, date of birth);

                        d.       Identify what corrective action Business Associate (or Business
                                 Associate Subcontractor) took or will take to prevent further non-
                                 permitted accesses, uses, or disclosures;

                        e        Identify what Business Associate (or Business Associate
                                 Subcontractor) did or will do to mitigate any deleterious effect of
                                 the non-permitted access, use, or disclosure; and

                        f        Provide such other information, including a written report, as the
                                 Covered Entity may reasonably request.

                (2)     For Unsuccessful Security Incidents, Business Associate shall provide
                        Covered Entity, upon its written request, a report that: (i) identifies the
                        categories of Unsuccessful Security Incidents as described in Section
                        IV(c)(iii)(4); (ii) indicates whether Business Associate believes its (or its
                        Business Associate Subcontractor’s) current defensive security
                        measures are adequate to address all Unsuccessful Security Incidents,
                        given the scope and nature of such attempts; and (iii) if the security
                        measures are not adequate, the measures Business Associate (or
                        Business Associate Subcontractor) will implement to address the security
                        inadequacies.

         (iv)   Continuing Privacy and Security Obligations.     Business Associate’s and the
                Covered Entity’s obligation to protect the privacy and security of the PHI it
                created, received, maintained, or transmitted in connection with services to be
                provided under the Agreement and this Addendum will be continuous and
                survive termination, cancellation, expiration, or other conclusion of the
                Agreement or this Addendum. Business Associate’s other obligations and
                rights, and the Covered Entity’s obligations and rights upon termination,
                cancellation, expiration, or other conclusion of this Addendum, are those set
                forth in this Addendum and/or the Agreement.


 ASA-R (Rev 042017) Ex B (BAA)                 Page 6 of 8                   Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 32 of 33 Page ID
                                 #:1066


                            V. OBLIGATIONS OF COVERED ENTITY

 (a)    Covered Entity shall provide Business Associate with documentation identifying the plan
        sponsor personnel with whom Business Associate may share PHI.

 (b)    Covered Entity shall provide Business Associate with any changes in, or revocation of,
        permission by an individual to use or disclose PHI, if such changes affect Business
        Associate’s permitted or required uses and disclosures.

 (c)    Covered Entity shall notify Business Associate of any restriction to the use or disclosure
        of PHI that the Covered Entity has agreed to in accordance with 45 CFR 164.522 and
        Business Associate agrees to conform to any such restriction.

                                 VI. TERM AND TERMINATION

 (a)    Term. The Term of this Addendum shall be effective as of the Effective Date, and,
        except as provided in section VI (b) below, shall terminate when all of the PHI provided
        by Covered Entity to Business Associate, or created or received by Business Associate
        on behalf of Covered Entity, is destroyed or returned to Covered Entity, or, if it is
        infeasible to return or destroy PHI, protections are extended to such information in
        accordance with the termination provisions in this section VI.

 (b)    Termination. Covered Entity and Business Associate each will have the right to
        immediately terminate this Agreement by providing written notice of termination if the
        other Party has engaged in a pattern of activity or practice that constitutes a material
        breach or violation of the other Party’s obligations regarding PHI under this Agreement
        and, on notice of such material breach or violation from the non-breaching Party, fails to
        cure the material breach or end the violation within 30 calendar days after receipt of
        notice of the material breach or violation.

 (c)    Effect of Termination.

        (1)     Except as provided in paragraph (2) of this section VI(c), upon termination of this
                Addendum, for any reason, Business Associate shall return or destroy all PHI
                received from Covered Entity, or created or received by Business Associate on
                behalf of Covered Entity. This provision shall apply to PHI that is in the
                possession of Subcontractors or agents of Business Associate. Business
                Associate shall retain no copies of the PHI.

        (2)     In the event that Business Associate determines that returning or destroying the
                PHI is infeasible, Business Associate shall extend the protections of this
                Addendum to such PHI and limit further uses and disclosures of such PHI to
                those purposes that make the return or destruction infeasible, for so long as
                Business Associate maintains such PHI.




 ASA-R (Rev 042017) Ex B (BAA)                Page 7 of 8                   Proprietary & Confidential
Case 2:19-cv-00778-MWF-MAA Document 60-1 Filed 04/15/19 Page 33 of 33 Page ID
                                 #:1067


 The parties hereto have caused this Addendum to be executed by their respective officers duly
 authorized to do so.

 NATIONS RELIABLE LENDING, LLC                     S&S HEALTHCARE STRATEGIES, LTD.
 2506 W. Main St., Suite 400                       1385 Kemper Meadow Drive
 Houston, TX 77098                                 Cincinnati, Ohio 45240


  BY:                                             BY:


  PRINT NAME:                                     PRINT NAME:      Howard Buff


  TITLE:                                          TITLE:    Chief Executive Officer


  DATE:                                           DATE:




 ASA-R (Rev 042017) Ex B (BAA)             Page 8 of 8                  Proprietary & Confidential
